Exhibit 10.3 Trust Authorization TRUST CERTIFICATIONS. The undersigned, NL STRATEGIES, INC., MANAGING TRUSTEE OF THE LIQUIDATING TRUST (Trustee) (NAME AND Address of Trustee), certify that: the undersigned is/are the current Trustee(s), designated to act on behalf of MACC PEI LIQUIDATING TRUST(Name of Trust) dated09-19-2011 and amendments, if any, dated, Taxpayer Identification Number 45-6510799 (Trust), The Grantors of the Trust are.The beneficiaries of this Trust are (check one) ýnamed in the Trust Documentation on file ¨ are as follows: ýRevocable¨ Irrevocable trust. Trust property should be titled as Trustee is authorized and directed to execute an original or a copy of this Authorization to Financial Institution, and anyone else requiring a copy.This Trust is duly organized, validly existing and in good standing under the laws of, and is duly qualified, validly existing and in good standing in all jurisdictions where Trust operates or owns or leases property. Trust has the power and authority to provide this Authorization, to confer the powers granted in this Authorization and to carry on Trust’s activities as now being conducted.If Trustee is unable or unwilling to serve as Trustee, then any of the following (in the order indicated)may serve as a successor trusteeand will become the Trustee on providingFinancial Institution withproperlyauthenticated signature or facsimile signature on documentation that is satisfactory to Financial Institution. Name and Address of 1st Successor TrusteeName and Address of 2nd Successor Trustee GENERAL AUTHORIZATIONS.I certify Trust authorizes and agrees that: FARMERS & MERCHANTS, SAVINGS BANK (Financial Institution) is designated to provide Trust the financial accommodations indicated in this Authorization, subject to the Financial Institution’s rules from time to time. SPECIFIC AUTHORIZATIONS.Trustee is authorized to act on behalf of Trust in fulfilling the purposes of this Authorization: Individual’s Name, Title, & if applicable,Signature or Facsimile Signature Representative Entity’s Name and Relationship to Trust (a) NL STRATEGIES, INC., MANAGING TRUSTEE BY: KEVIN J.GADAWSKI/s/ Kevin J. Gadawski (b) (c) (d) Trust has adopted any facsimile signatures indicated above. Financial Institution may rely on those facsimile signatures thatresemble the specimens within this Authorization or the specimens that Trust periodicallyfiles withFinancial Institution, regardless of by whomor by whatmeans the signatureswere affixed. Trust authorizes and directs the designated Trustee to act, as indicated, on Trust’s behalf to: (Indicate a, b, c and/or d to exercise each specific power): a Open or close any share or deposit accounts in Trust’s name, including, without limitation, accounts such as share draft, checking, savings, certificates of deposit or term share accounts, escrow, demand deposit, reserve, and overdraft line-of-credit accounts. Number of signatures required 1 a Enterintoand execute any preauthorized electronic transfer agreements for automatic withdrawals, deposits or transfers initiated through an electronic ATM or point-of-sale terminal, telephone, computer or magnetic tape usingan access device like an ATM or debit card, a code or othersimilarmeans. 1 Number of signatures required 1 a Enter into and execute commercial wire transfer agreements that authorize transfers by telephone or other communication systems through the network chosen by Financial Institution. Number of signatures required 1 a Endorse for cash, deposit, negotiation, collection or discount by Financial Institution any and all checks, drafts, certificates of deposit and other instruments or orders for the payment of money owned or held by Trust. Number of signatures required 1 a Sign checks or orders for the payment of money, withdraw or transfer funds on deposit with Financial Institution. If Trust authorizes and Financial Institution accepts this power with a multiple signature1 limitation, Trust agrees to waive themultiple signatures requirement foranywithdrawal in a format thatdoes not allow Financial Institution an opportunity to examine signatures. Numberofsignatures required 1 a Enterintoand execute a written night depository agreement, a lock-boxagreement or a safe deposit boxlease agreement. Number ofsignatures required a Borrow moneyor obtain othercredit or financial accommodation fromFinancial Institution on behalfofand in thenameof Truston thetermsagreedtowith Financial Institution. The designated Trustee mayexecute and endorse promissory notes, acceptances or otherevidences ofindebtedness. 0 Ifchecked, themaximum outstanding credit limit forall thiscredit and financial accommodation to Trustfrom Financial Institution must notexceed $ Number ofsignatures required 1 a Grant a security interest, lien or other encumbrance toFinancial Institution in any or all real or personal property thatTrustnowowns or may acquire in thefuture forthe payment or performance of: ¨Specific Debts.Thedebts,liabilities and obligations, and theirrenewals, extensions, refinancing and modifications, evidenced by (describe): xAll Debts.All debts, liabilities and obligations ofeverytypeand description owed nowor in thefutureby Trustto Financial Institution. Number of signatures required 1 N/AKJGGuaranty the payment and performance of debts, liabilities and obligations owed to Financial Institution or its successors and assigns by (Borrower): ¨Specific Debts.Thedebts,liabilities and obligations, and theirrenewals,extensions, refinancing and modifications, evidenced by (describe): ¨All Debts. All debts, liabilities and obligations, andtheirrenewals, extensions, refinancing and modifications, thatBorrower owesnowor in thefuture to Financial Institution, totheextent allowed by law. Numberofsignatures required a The designated Trustee mayalsogranta security interest, lien or otherencumbrance to Financial Institutionin any or all real or personal property thatTrustnowowns or mayacquirein thefuture forthepayment or performance ofthis guaranty. Number ofsignatures required 1 a Receiveand acknowledge receipt forfunds,whether payable to the orderofTrust or Trustee, without additional certification as totheuse ofthe proceeds. Number ofsignatures required 1 a Periodically amend, restructure, renew, extend, modify, substitute or terminate any agreements or arrangements with Financial Institution that relate to this Authorization. a Number ofsignatures required 1 Execute other agreements that Financial Institution may require, and perform or cause to be performed anyfurther action necessary to carry out the purposes of this Authorization. Number of signatures required Other (specify): Number of signatures required ADDITIONAL TRUST CERTIFICATIONS.Financial Institution candetermine whether a Trustee is unable or unwilling toserveas Trustee forthisAuthorization by relying on any ofthefollowing: (a) a certified death certificate of Trustee; (b) a writing signedbyTrustee or Trustee’s attorney in fact, conservator or guardian stating that Trustee is unable or unwilling toactas Trustee; or (c) a writing signedby a licensed physician stating that Trustee is unable to act as Trustee. Trust has the power and authority to adopt and provide this Authorization and to confer the powers granted in thisAuthorization; the designated Trustee has thepower and authority to exercise the actions specified in this Authorization; and Trust properly adopted these authorizations and appointed the Trustees to act on its behalf. Except as specifically disclosed in this Authorization, transactions entered into under this Authorization require no consent or action by any person otherthanthe Trustee. I certify that Trust authorizes and agrees to indemnify Financial Institution for any amounts that Financial Institution paysin any proceeding about the disbursement of Trust account funds to me or as I otherwise direct. I agree to reimburse Financial Institution for any transfers made at my direction, in whatever capacity or name, that are subsequently determined to be improper or unauthorized by this Trust. Trust will indemnify and I will reimburse Financial Institution for any damages Financial Institution has paid or owes other claimants on Trust account funds, and attorneys’ fees and costs Financial Institution incurred toresolve any proceeding aboutthedisbursement of Trust account funds. I certify that Trust agrees that Financial Institution is not acting as Trustee for the Trust. Financial Institution has assumed no obligation, other than that imposed by law, toassurethat Trust assets are properly applied when paid to me or properly delivered at my direction.At Financial Institution’srequest, I will provide Financial Institution with a copy of the Trust documentation and Financial Institution may retain this copy. Financial Institution’s retention ofTrustdocumentation is not a representation as to the Trust’s legality nor does Financial Institutionassumeany obligation to monitor or enforce theTrust’s terms. ADDITIONAL GENERAL AUTHORIZATIONS.All prior transactions obligating Trust to Financial Institution by or on behalf of Trust are ratified by execution of this Authorization. Any Trustee, while acting on behalf of Trust, is authorized, subject to any expressed restrictions, to make all other arrangements with Financial Institution which are necessary for the effective exercise of the powers indicated within this Authorization. The signatures of the Trustees are conclusive evidence of their authority to act on behalf of Trust. Unless otherwise agreed to in writing, this Authorization replaces any earlier related Authorization and will remain effective until Financial Institution receives and records an express written notice of its revocation, modification or replacement. Any revocation, modification or replacement of this Authorization must be accompanied by documentation, satisfactory to Financial Institution, establishing the authority forthe change. Trust agrees not to combine proceeds from collateral securing any debts owedto Financial Institution with unrelated funds. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience only and are not to be usedto interpret or define the terms of this Authorization. SIGNATURES. By signing, Trustee certifies and agreesto the terms contained in thisAuthorization (including theseon page3) on behalfofTrust on 11-07-2011Trustee certifies that the Trust has not been revoked, modified, or amendedin any mannerthat would causethe representations contained in this Authorization to be incorrect. Trustee also acknowledges receipt of a copyof this Authorization. Pennsylvania. The designation of a Trustee does not create a power of attorney; therefore, Trustees are not subject to theprovisions of 20 Pa.C.S.A. Section 5601 et seq. (Chapter 56; Decedents, Estates and Fiduciaries Code) unless subject to 20 Pa.C.S.A. through a separatepower of attorney. Any provision that assigns Financial Institution rights to act on behalf of any person or entity is not subject to the provisions of20 Pa.C.S.A. Section 5601 et seq. ( Chapter 56; Decedents, Estates and Fiduciaries Code). TRUSTEE: By: /s/ Kevin J. Gadawski, President By: Trustee’s Name NL STRATEGIES, INC., MANAGING TRUSTEE Trustee’s Name By: By: Trustee's Name Trustee's Name FOR FINANCIAL INSTITUTION USE ONLY Acct/Loan #Authorization and agreement completed and effective By RWJ For the financial Institution.
